The opinion of the court was delivered, May 13th 1872, by
Sharswood, J.
The objection to the legality of the tax levied by the school directors of Spring Hill township, because in voting the tax, the names of the members voting both in the affirmative and negative were not entered on the minutes of the board by the secretary, in accordance with the fourth section of April 11th 1862, Pamph. L. 472, does not appear to have been made below, and being purely technical, is entitled to no favor here. Hourever, it is clear that the law was substantially, if not literally complied with. The minutes state that all .the members were present, and the resolution imposing the tax was passed unanimously. The act evidently contemplated that the ayes and nays should be recorded only when there were members voting both in the affirmative and negative.
We think that Martin N. Tobin was not entitled to exemption under the fourth section of the Act of March 25th 1864, Pamph. L. 86. The tax was levied on the 22d of June 1864. Tobin was not mustered into the service until October 13th 1864. Before ;hat his liability for the tax was complete, and it had been demanded of him several times by the collector. When he was taxed he was subject to the tax, and his subsequent enlistmen’t did not release him from the responsibility.
Judgment affirmed.